State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518723
________________________________

In the Matter of the Claim of
   SOPHIA TSIRAKIS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, Garry, Rose and Lynch, JJ.

                             __________


     Eric B. Kaviar, New York City, for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed July 9, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Claimant went on medical leave from her job as a group
sales manager in March 2012, and was directed to contact the
employer's human resources manager two weeks prior to her
expected return in November 2012. Claimant became frustrated
after several unsuccessful attempts to contact the human
resources manager and, feeling that she was being forced out,
ultimately resigned in October 2012. Inasmuch as
"dissatisfaction with one's work environment does not constitute
good cause for leaving one's employment," substantial evidence
supports the decision of the Unemployment Insurance Appeal Board
that claimant voluntarily left her employment without good cause
and was not entitled to unemployment insurance benefits (Matter
                              -2-                  518723

of Wrobleski [Commissioner of Labor], 65 AD3d 1411, 1412 [2009];
see Matter of Klarfeld [Commissioner of Labor], 57 AD3d 1031,
1032 [2008]). The Board found the prior precedent cited by
claimant to be distinguishable and, moreover, was free to reject
her unsupported assertion that she had been forced into resigning
(see Matter of Molinari [Commissioner of Labor], 53 AD3d 1009,
1010 [2008]).

     Peters, P.J., Stein, Garry, Rose and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court